Citation Nr: 0104728	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.


REMAND

The veteran maintains that he has current residuals of 
frostbite of the feet incurred in 1954 while serving as a 
perimeter guard during his military service in Korea, while 
stationed in the 30th Ordinance Company in Chun Chon, Korea.  
(See transcript of March 2000 RO hearing, pages 1 and 9; 
report of October 1998 VA examination.)  On VA examination in 
October 1998, the diagnosis included status post frostbite 
when the veteran reported that service history.  The 
veteran's Department of Defense (DD) Form 214, Report of 
Separation from the Armed Forces of the United States, 
confirms the veteran had more than one year of unidentified 
overseas duty and that he received the Korean service medal.  
His service medical records show that in late 1953 and early 
1954 he served with "Co A, Ord. Corps."  The record does 
not reflect that any attempt has been made to obtain the 
veteran's service personnel records to confirm the dates and 
location(s) of his overseas duty, and his activity and/or 
that of his assigned organization.  Such information would be 
useful to consideration of the issue under the provisions of 
38 U.S.C. § 1154(a) (West 1991).

Further, at the RO hearing in March 2000, the veteran 
reported he had been treated immediately after service, 
including for frostbite of the feet, at the Fort Wayne, 
Indiana VA medical center, and then the Daytona, Florida VA 
medical center, and the Jacksonville, Florida VA medical 
center.  In response to a September 1998 RO request to the 
Marion, Indiana VA medical center for any archived Fort 
Wayne, Indiana VA medical center (VAMC) treatment reports, 
dated since 1953, the Marion, Indiana VAMC indicated all 
available reports of treatment in its possession were dated 
only from August 1989.  Reports dated from 1988 were 
provided.  However, the record does not reflect that any 
further attempt has been made to obtain VA treatment reports 
dated prior to 1988, including of treatment at the Fort 
Wayne, Indiana VAMC since 1953.

The veteran also maintains that he incurred pneumonia while 
in the service.  The veteran's service medical records 
reflect that the veteran had pneumonia in April 1953.  
Turning to post-service evidence, a history of smoking was 
noted.  VA radiographic examination findings in April 1997 
were noted to be suggestive of pneumoconiosis, but on VA X-
ray examination in May 1998, a previously noted cavitary 
infiltrate in the left lung base was no longer present.  An 
October 1998 VA examination resulted in an impression of 
status post pneumonia with cough and exertional dyspnea.  A 
medical opinion as to the relationship, if any, between 
current pulmonary diagnoses and the clinical findings noted 
in the veteran's service medical records has not been 
obtained, and would be useful to the adjudication of the 
appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and dates of treatment of 
all providers of medical treatment of 
frostbite residuals and pneumonia 
since service.  Any authorization 
necessary to the release of such 
documents should be obtained from the 
veteran.  Thereafter, the RO should 
contact all identified providers and 
request a copy of the reports of 
treatment of the veteran since 
service, not already of record.  The 
reports of treatment obtained should 
include reports of treatment of the 
veteran at the Ft. Wayne, Indiana, 
Daytona, Florida and Jacksonville, 
Florida VAMC's.

2. The RO should contact the National 
Personnel Records Center and request a 
copy of all of the veteran's service 
personnel records and any other 
documents which confirm the dates, 
locations and activities of the 
veteran's, and/or his assigned unit's, 
overseas duty.

3. The RO should forward the veteran's 
claims folder to an appropriate 
specialist to provide an opinion as to 
whether it is at least as likely as 
not that any current pulmonary 
disability is related to active duty, 
including clinical findings noted in 
the veteran's service medical records.  
A complete rationale for all opinions 
expressed must be provided.

4. Then, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5. Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of frostbite of 
the feet, and residuals of pneumonia.  
If any benefit sought on appeal remains 
denied, where a timely notice of 
disagreement is of record, the veteran 
and the veteran's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, to include the 
provisions of 38 U.S.C. § 1154(a), in 
particular, to the residuals of 
frostbite of the feet.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).




